Allowability Notice
This communication is responsive to supplemental amendment filed on 2/25/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 2, 4-8, 10-14 and 16-19 are allowed.
Claims 2, 5, 8, 11, 14 and 17 were amended.
Claims 1, 3, 9 and 15 were canceled.

Terminal Disclaimer filed on 2/25/2021 was considered and approved. 

Reasons for Allowance
4.	Claims 2, 4-8, 10-14 and 16-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 09/10/2018, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claims 2, 8 or 14 as a whole including the limitation “…comparing the first user profile to the second user profile to verify one or more shared attributes and one or more attributes likely to be shared by the first user profile 
The closest prior art is Peters US 8943145 and Trefler US 2006/0173724. However, prior art still fails to teach claims 2, 8 or 14 as a whole including the limitation “…comparing the first user profile to the second user profile to verify one or more shared attributes and one or more attributes likely to be shared by the first user profile and the second user profile; and facilitating the determined action for the second user profile based on the configurable keyword identified within the selected message and the verified attributes, wherein facilitating includes matching the one or more keywords identified within the one or more posted messages and the verified attributes to a destination device corresponding to an agent associated with the determined action, wherein matching includes identifying the agent associated with the determined action based on a criterion that associates the agent with one or more types of the keywords identified within the selected message.” 
Note that Claims 8 or 14 are substantially similar to Claim 2, thus the same rationale applies with respect to prior art and allowance. 
. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455